DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 15, filed 12/10/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 10/23/2020 has been withdrawn. 
The Examiner inadvertently omitted the rejections of claims 13-15, which is included herein. As such, this action has been made non-final.
Applicant’s remaining arguments are moot as directed toward claims that are no longer rejected.

Allowable Subject Matter
Claim 1-12 are allowed.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu.

In reference to claim 13:
Gu discloses a die supplying apparatus comprising:
a wafer holder configured to support a wafer in a vertical direction that is substantially perpendicular to an upper surface of the wafer holder while a die is being separated from the wafer (Fig. 1 mount frame 40, expansion ring 44);
a die ejector configured to separate the die of the wafer from a film (title), the die ejector including
a supporter (annotated Fig. 11 numeral 1), the supporter including an inner surface defining a hole in a center of the supporter, the supporter configured to support a film on which a die is attached in a vertical direction that is substantially perpendicular to an upper surface of the supporter;
an elevation device (annotated Fig. 11 numeral 2) in the hole of the supporter, the elevation device configured to move the film with the die attached thereon in the vertical direction and in relation to the supporter (Fig. 11);
a driver configured to move the elevation device in the vertical direction (abstract);
an air conduit guide (annotated Fig. 11 numeral 3) in an enclosure region at least partially defined by an inner surface of the elevation device, the air conduit guide having an inner surface defining an air flow conduit (annotated Fig. 11 numeral 4);
a pressure adjuster device configured to induce air flow through the air flow conduit based on inducing a pressure gradient between the air flow conduit and the pressure adjuster device (pressure control unit)(abstract); and

a transport member configured to relatively move the wafer holder with respect to the die ejector (Fig. 1 numeral 32); and
a bonding head configured to pick up the separated die and attach the picked-up die on a substrate (Fig. 1 numeral 50).
Gu does not disclose a transport robot configured to place the wafer on the wafer holder. However, it would have been apparent to one of ordinary skill in the art that the wafer needs to be placed on the apparatus and the use of automatic transfer mechanisms, specifically transfer robots, is well known in the art.

    PNG
    media_image1.png
    518
    647
    media_image1.png
    Greyscale


In reference to claim 14:
In addition to the discussion of claim 13, above, Gu further discloses wherein
the inner surface of the air conduit guide defines the air flow conduit to have a cross-sectional flow area that is inversely proportional to distance from an outlet of the air conduit guide (Fig. 11), and
the flow guide includes a plurality of through holes in a center region of the air flow conduit (second ejector having multiple air holes).

In reference to claim 15:
In addition to the discussion of claim 14, above, Gu further discloses wherein
the plurality of through holes extend through the flow guide in a circular pillar shape (Fig. 6 numeral 116).
Gu does not disclose wherein the flow guide has a rectangular parallelepiped shape. However, it would have been an obvious matter of design choice to that skilled artisan to form the flow guide as a rectangular parallelepiped shape because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 (IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742